Citation Nr: 0003420	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Alzheimer's Disease.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.  He currently suffers from Alzheimer's disease, and the 
appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim on 
appeal.  The appellant appealed that decision to the BVA.  
This case was remanded for additional development in 
September 1998 and has been returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The blow to the head received by the veteran in service 
was not severe, and did not result in loss of consciousness.

2.  Alzheimer's disease is familial in origin and its onset 
was not accelerated by the blow to the head received in 
service.

3.  Alzheimer's disease was not present in service, or within 
one year of service.


CONCLUSION OF LAW

Alzheimer's disease was not incurred in service, and was not 
aggravated by any incident in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's Alzheimer's Disease 
is secondary to a blow in the head suffered by the veteran in 
service.  The appellant essentially concedes that the veteran 
has a strong family predisposition for the disease.  She 
maintains, however, that the blow to the head in service 
caused Alzheimer's disease to develop several years earlier 
than it otherwise would have.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Regulations further provide 
that service connection shall be granted for any disability 
which is proximately due to, the result of, or for the degree 
of aggravation caused by a service connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service medical records noted that in August 1967, the 
veteran sought medical treatment with complaints of spatial 
disorientation following a blow to the head two days earlier.  
He returned several days later complaining of dizziness and 
headaches.  No objective symptoms were discernible, however.  
The veteran continued to complain of these symptoms for the 
next three to four months.  The veteran was given a 
neurological examination in October 1967.  The veteran 
reported that two months earlier, he had been struck in the 
head by the head of another man while swimming, and that he 
had suffered from headaches ever since, with occasional 
unsteadiness and incoordination.  There were no neurological 
or physical findings, and X-rays and an electroencephalograph 
(EEG) study were normal.  The treating physician said that 
more observation was necessary, but that it was presently 
"difficult to separate . . . (the veteran's complaints) from 
frank malingering."

In November 1967, the veteran was hospitalized for further 
observation for slightly over a month.  He was given 
additional X-rays, physical examination, laboratory testing, 
and another EEG.  None of the test results showed any 
abnormality.  He reported that his symptoms stemmed from an 
incident two and a half months earlier when he had bumped his 
head while swimming, without loss of consciousness.  Over the 
course of treatment, the veteran was initially symptomatic, 
but he improved gradually.  However, upon discharge, it was 
recommended that he receive additional psychiatric care.  

The veteran was hospitalized for neuropsychiatric evaluation 
for three weeks in December 1967.  He again reported that 
several months earlier he had bumped his head in the left 
occipital area, with no loss of consciousness or dizziness at 
the time, and that he had continued doing his usual 
activities the rest of that day.  He said that he began to 
experience dizziness and headaches the following day, 
followed during the next two weeks by a recurring "trance 
like state," and after two weeks, by recurrent headaches.  A 
neurological consultation was recommended and the 
neurologist, after reviewing all of the records and examining 
the veteran, concluded that the veteran did not have any 
structural disease of the central nervous system and that 
post-traumatic cephalalgia was not the appropriate diagnosis.  

The treatment records noted that "it is quite apparent that 
the headache symptoms have produced significant secondary 
gain in that (the veteran) has now been returned to his 
family.  It is not unrealistic to assume that should he be 
separated from his family this symptom might well 
psychologically recur."  The records further noted that 
"there is sufficient evidence to make a diagnosis of an 
immaturity reaction, manifested by headaches and a fear of 
being away from the family."  The final diagnoses were 
psychoneurotic anxiety reaction with episodes of 
depersonalization, and situational maladjustment, recovered.

The remaining service medical records make no reference to 
any residuals of the August 1967 head injury, and the 
veteran's service separation examination report noted no 
abnormality of the head, face, neck or scalp.

VA treatment records from July 1994 to February 1995 noted 
that the veteran was admitted for long term nursing care.  
The veteran's wife reported that he had been diagnosed with 
Alzheimer's type dementia in September 1990.  Treatment 
records upon admission noted that the veteran gave a history 
of suffering a closed head injury in service, followed by 
four and a half months of hospitalization.  The treatment 
records reported that the veteran had "a strong family 
history of familial dementia.  His father died in his mid-
40's, and uncle died in his mid-40's, both of progressive 
dementia."  In addition, the veteran had three aunts and 
"some" cousins of the veteran's generation who were 
presently hospitalized with dementia, and the veteran's 40 
year old brother was exhibiting symptoms and was being tested 
for dementia.  The veteran's diagnoses included progressive 
familial dementia of the Alzheimer's type, and status post 
closed head trauma, approximately 25 years ago.

The February 1995 discharge summary report noted that the 
veteran had "a significant history of loss of consciousness 
while serving in the Marine Corps in Vietnam.  In 1967 a 
shell or bomb exploded near him and he was hospitalized for 
approximately five months for a loss of consciousness."  The 
final diagnoses included dementia, etiology uncertain, 
probably Creutzfeldt-Jakob disease, rule out familial 
Alzheimer's disease, and status post closed head trauma, 
approximately 25 years ago.

The veteran was transferred to another VA facility in 
February 1995.  The admission report was essentially 
identical to the discharge report discussed above, and the 
veteran's history included a five month period of 
hospitalization in service for loss of consciousness 
following a bomb explosion.  The admitting diagnoses included 
familial Alzheimer's disease, probably secondary to 
Creutzfeldt-Jakob disease since 1990, and old closed head 
injury in 1967 with unconsciousness for five months.  The 
veteran was again transferred in August 1995.  The admission 
report noted that the veteran had familial Alzheimer's, that 
his family was well documented in the medical literature for 
being susceptible to the disorder, and that, according to an 
article in Nature, the specific genetic abnormality had 
recently been isolated and identified.  

In March 1996, the appellant submitted copies of a medical 
article from the journal Neurology that addressed the link 
between head injury and Alzheimer's disease.  The article 
concluded that studies had shown that, for individuals who 
were genetically susceptible to Alzheimer's, but had no 
history of a head injury, the increased risk of eventually 
developing the disease was twice that of people who were not 
genetically susceptible.  For those with both the genetic 
susceptibility and a history of a blow to the head leading to 
loss of consciousness, the increased risk was ten-fold.  

The appellant also submitted a letter from John Hardy, Ph.D., 
Director of Alzheimer's Disease Research at Suncoast 
Alzheimer's Disease Laboratories at the University of South 
Florida.  Dr. Hardy's letter, addressed to the appellant, 
discussed the causes of the veteran's Alzheimer's disease.  
Dr. Hardy initially stated that "we are now certain that the 
major reason for your husband's early onset Alzheimer's 
disease is a mutation we have found in the blood sample we 
got from his brother."  Dr. Hardy went on to explain that 
the veteran belonged to a particular family that was 
documented in the medical literature for having a genetic 
mutation that predisposed the family members to developing 
Alzheimer's disease.  Dr. Hardy further stated that each of 
the veteran's children had a 50 percent chance of inheriting 
the mutation, and that "in general, the disease will 
generally strike at about the same age, though there is some 
variability."  

Dr. Hardy next discussed the relationship between an 
individual's history of a head injury and subsequent 
development of Alzheimer's disease.  Dr. Hardy stated that 
"you have mentioned to me that your husband had a severe 
head injury during the Vietnam war.  There is now 
considerable evidence that head injury contributes to ones 
risk of getting Alzheimer's disease and reduces the age of 
onset in people genetically susceptible to it."  Dr. Hardy 
then stated that it was noteworthy that the veteran's age at 
the onset of his Alzheimer's disease was four years younger 
than the age of his brother at the onset his brother's 
Alzheimer's.  He stated further that "it is very likely" 
that the veteran's head injury had reduced the onset age of 
the disease by approximately five years, and that this link 
was supported by an article in the journal Nature Medicine.  

Subsequent VA treatment records from August 1996 to September 
1998 show continuing treatment for progressive familial 
dementia.  

In September 1998, this case was remanded for additional 
development, to include obtaining the private medical 
treatment records from 1991 regarding the initial onset of 
Alzheimer's disease.  In November 1999, the private physician 
contacted by the RO for these records responded that he had 
no records regarding the veteran.  The remand order also 
directed the RO to obtain a VA medical opinion regarding the 
role, if any, played by the veteran's blow to the head in 
service.  The opinion was received in March 1999.  The VA 
physician stated that it was based on a review of the claims 
file, and that "according to the records [the veteran's] 
family told the physician that he had a head injury from an 
explosion.  However, looking at the service medical records, 
I find no history of an explosion," but instead that the 
veteran had injured his head while swimming and had had no 
loss of consciousness.  He stated further that, although the 
veteran developed headaches following the injury, "it was 
felt the headaches probably resolved after the veteran was 
stationed closer to his family."  

The VA physician noted that the veteran "has a strong family 
history of familial Alzheimer's disease," and that, while 
there is medical evidence suggesting that "a combination of 
head injury and the familial genes for Alzheimer's leads to 
an acceleration" of the onset of the disease, "it is my 
understanding that this is supposed to occur probably a 
couple of years after the head injury."  In addition, the 
examiner said, "in reviewing the C file it was felt his head 
injury was not severe enough in my opinion to have caused the 
acceleration of Alzheimer's disease."  The examiner 
concluded that the veteran's Alzheimer's disease was familial 
in origin.  

Following a careful review of all the evidence in the claims 
folder, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for Alzheimer's disease.  The Board notes 
initially that, with a very strong family history of 
Alzheimer's disease, "the major reason for [the veteran's] 
early onset Alzheimer's disease" is, as Dr. Hardy states, a 
genetic mutation.  As there is no medical evidence to 
contradict this, the only question at issue in this case is 
whether the onset of Alzheimer's was accelerated in the 
veteran's case by the blow to the head he received in 
service.  

The VA physician who rendered the March 1999 opinion 
concluded that the head injury in service was not severe 
enough to have caused an acceleration of the onset of 
Alzheimer's disease.  The Board notes that the study reported 
in the Neurology article that addressed the ten-fold 
increased likelihood of Alzheimer's disease for individuals 
with both a genetic predisposition for the disease and 
history of a head injury, was based on individuals with a 
history of head trauma severe enough to cause a loss of 
consciousness.  The veteran's service medical records, 
however, clearly indicate that the veteran suffered no loss 
of consciousness when he hit his head.

Dr. Hardy's opinion is similarly based on the assumption that 
the veteran suffered "a severe head injury."  The service 
medical records, however, do not indicate that the head 
injury suffered by the veteran was severe.  The injury was 
not described as severe at the time, indeed the veteran 
stated that he was able to continue with his usual activities 
the rest of that day.  At no time after the blow to the head 
were there any ascertainable objective residuals of the 
incident.  While the veteran complained of a number of 
symptoms, including headaches, for several months, the 
physicians treating him at the time noted that these symptoms 
no longer recurred after the veteran returned from Vietnam 
and was reunited with his family.  No organic cause was found 
and he was ultimately given a psychiatric diagnosis to 
explain his symptoms.

Because the VA opinion was based on a review of the service 
medical records, the Board finds it to be more probative than 
the opinion of Dr. Hardy, which was based on a history 
provided by the appellant.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that a 
medical opinion based solely on an appellant's 
unsubstantiated history "can be no better than the facts 
alleged by the [appellant]."  Swann v. Brown 5 Vet. 
App. 229, 233 (1993).  The Board further finds the VA opinion 
to be more probative than the Neurology article, which 
describes a situation, a severe blow to the head leading to 
unconsciousness, which does not fit the facts of this case as 
they were recorded at the time.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for Alzheimer's 
disease.  The appellant's claim is, therefore, denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for Alzheimer's disease is denied.






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

